blique Démocratique d

E w

Ministère des Affaires Foncières

di ent s

Direction des Titres Immobiliers :
Circonscription Foncière de Tahono L.- nn
° 22211111:

Division des Titres Imnok rs
22211112
ISANG]I.- Basok
B er !
ke .

CONTRAT D'EMPHYTEOSE
N8/E/ta | 40 30 140 l£o,18

ENTRE .
le Gouverneur de Frovisce-
em 3 € } f € 65e

e 4 près dé m LA REPUBLIQUE L

ET :
5 é LANTATIONS ET HUILERIES BU CONGO 8.4, inmatriculée au
2°)La Société PLANTATIONS ET HUILERIES D ,. tric
sunéro CH/KIN/RCCM/14-8-5579, léentification Nationale 19181, ayant 508
sière socinl au numéro 1 de l'Avenue Ngonxo-lute dans la Commune de le

Gombe à Kimshase, représentée par 80n directeur Général, lonsieur-
Z. IUYINBULA NUANISA,----

IL À ETE CONVENU CE QUI SUIT :

p i eote un croit
Article 1 : La République concède au soussigne de seconde part, qui accept dust
d'emphytéose sur une parcelle de terre destinée à ge» pur mr. d'u
superficie de 1R.- ha 61-- ares 59.- ca ,

$.h.9<9.-
dans 1 Céfrmérdé ééferritoire de BasokOhortant le numéro
ée de
n liseré vert au
du plan cadastral et dont les limites sont représentées sous U
roquis dressé à l'échelle de 1 è20.090j ème

.
Article 2 : Le présent contrat est conclu pour Un terme de 25 ans prenant magie a
à l'expiration duquel il sera renouvelé pour une durée égale pou sl
terrain ait été mis en valeur et maintenu conformément au hgations
contractuelles et réglementaires de l'emphytéose ; en COMITE
La redevance annuelle fixée conformément au tarif en vigueur et à "
suivantes

0140832

Prix de référence du terrain

Redevance annuelle Deuxième feuillet

1% année 20 % soit: FC 18. 124,00
à à L
2°" année 30 % soit : PQ 27 18,090 |
3ème = nm .
{ sons 40 % soit FC 36.248,00 |
4me année 45 % soit : FC 40.779,00
5ère année 50 % soit: FC 45.310,00
Cette redevance et taxes rémunératoires sr syables annue
Premier janvier de chaque année chez le Con ptable des Titre

Article 3

Tshopo 1--

L'Emphytéote est tenu d' per le
commencer la mise en valeur dan

Contrat. l'Occupant est tenu de poursu
la mise en valeur conformément à

Seront considérées comme mise en vale

a) Les terres sur six dixièmes au moins de leur surface par des cultures
alimentaires, maraîchères ou fourragères

b) Les terres couvertes sur six dixième au moins de

plantations d'arbres fruitiers ou des palmiers, «
à l'Hectare, les bananiers et les papayers devant être
plantes intercalaires n'occupant le sol que temporairement
ligne de compte lors du dénombrement des arbres fruitiers

c) Les terres couvertes sur dix dixièmes au moins de leur Suriace
plantations d'arbres de boisement à raison d'au moins 100 arbres l'Hectare
pour les enrichissements de forêts et d'au moins 1.000 arbres par Hectare
boisement en terrain découvert.

Pour les autres arbres et arbustes, la densité minimum sera détermimee
commun accord avec l'Occupant et le Service de l'Agronomie.

pâturages naturels ayant subi une

a) Les pâturages créés par l'Occupant et les k
amélioration à effet permanent et approprié à l'élevage à caractère intens
c'est-à-dire drainés ou irrigués si nécessaire et protégés contre deb ”
lesquels seront entretenus des bestiaux à l'élevage ou à l'engrain dont le rene
minimum sera fixé par le Service Vétérinaire en tenant compte des espèces, Ge

possibilités du sol et des conditions climatologiques

b) Les terres sur lesquelles il aura été fait sur Six dixièmes au «mr hs
surface par des constructions et installations nécessaires à l'ent cet
notamment sur place en vue de la surveillance. Les poulaillers, les prnemsrs
abris, étables, dipping-tancks destinés au bétail, garage pour les vent :

magasins de stockage.

e les de là
c) La mise en valeur doit être rationnelle et effectuée suivant les règ

technique moderne.

0140832 | il
TE

Troisième et dernier feuillet

L e) La mise en valeur des terres a

ÿant une inclinaison
/ même que le boisement dansunr. _.

% est interd
ayon de 75 m de source FRIPQUE

f) Les conditions de mise en valeur sti

) r pulées ci-dessus joueront sé 6
Simultanément pour toute surface. ; Rue :

Artitle 4 : L'Emphytéote aura la faculté de se libérer des Charges de son droit pa
aro ar le
délaissement des fonds aux conditions et selon les modalités prescrites par les
mesures d'exécution de la Loi n° 73-021 du 20 ) juillet ; sé

Rec 1973 et de ses mesures
d'exécution.

Article 5 : L'Emphytéote ne peut changer la destination du terrain concédé sans
l'autorisation expresse, écrite et préalable de l'autorité qui a concédé le droit.

Article 6 : Il appartiendra à l'Emphytéote de faire toute diligence auprès des Autorités
compétentes en vue d'obtenir en temps utile, l'autorisation de bâtir et la
permission des travaux requise en-vertu de la législation sur l'Urbanisme et sur les
Circonscriptions Urbaines.

Article 7 : Pour tout ce qui ne résulte pas des dispositions reprise ci-dessus, le présent
contrat est régi par les dispositions de la Loi n° 73-021 du 20 juillet 1973 portant
régime général des biens, régime foncier et immobilier et régime des sûretés,
spécialement en ses articles 61 à 79, 14 et 145 et 148 à 152, ainsi que ses
mesures d'exécution.

Article 8 : (Clause spéciale)

Article 9 : L'inexécution ou la violation d'une des conditions reprises ci-dessus entraînera la
résiliation de plein droit du droit concédé.

Article 10 : Pour tout ce qui concerne l'exécution du présent con

élire domicile, "LA REPUBLIQUE" dans les bureaux ; Es de
"L'EMPHYTEOTE" dans les bureaux GC ne pps

trat, les parties déclarent |
À

» à ISANGI (+
de la Division RES |

= Ë
S\, Parcelle n° Section Rurale Neuf Cent Vinet neuf «) |
dition à Issagie- le 30 | AO  /2012--
La Républiqu =
LE GOUVERNE PES nc
/ LA SOCIETE FHC S. À,

/ Redevance et taxes re

57.233 0e.
pour un montant total de F A 2
payées suivant quittance 55 €F94F du 2/19 E215.-

A Iso. - : ie 00 PA un fer : Litle

Le Comptable

(1) Numéro cadastral en toutes lettres

0140832 a

N Le LECTETP 50 La

SECTION L'4

TERRITOIRE: LAseko
ADAU je 72

PARCELLE SR 119
ERVICE DAS

1/20.000

